           Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  WESTERN DIVISION

 JEREMY HOLLINS,
                         Plaintiff,

 v.

 THE CITY OF WEST SPRINGFIELD,
 THOMAS SUDNICK, JOSEPH WOLOWICZ,                       Civil Action No.: 3:20-cv-10628-MGM
 JOSEPH CASEY, NATHAN O’BRIEN,
 ADAM POLASTRY, RONALD
 CAMPURCIANI, JOHN/JANE DOES (current
 or former employees of the City of West
 Springfield), and MASSACHUSETTS
 INTERLOCAL INSURANCE
 ASSOCIATION,
                      Defendants.

                       AMENDED COMPLAINT AND JURY DEMAND

       NOW COMES the Plaintiff, Jeremy Hollins, by and through undersigned counsel, and

for his Amended Complaint (“complaint”) against the City of West Springfield, various police

officers employed by the City, and the liability insurer for the City and its police, states as

follows:

                                              PARTIES

 1.    Plaintiff Jeremy Hollins is a natural person and was a resident of Massachusetts at all

       times material to the complaint.

 2.    Defendant City of West Springfield (“West Springfield” or the “City”) is a municipal

       corporation of the Commonwealth of Massachusetts and a “public employer,” as defined

       by the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258, § 1 et seq.

 3.    Defendant Thomas Sudnick (“Sudnick” or “Officer Sudnick”) is a natural person who, at

       all times material to the complaint, was employed as a police officer by the West

                                                  1
      Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 2 of 19




     Springfield Police Department (“WSPD”). Defendant Sudnick was on-duty the night of

     the incident described below and acting in his official capacity as a police officer. At all

     times material to the complaint, Defendant Sudnick was acting under color of law and

     within the scope of his employment. He is being sued in his individual capacity.

4.   Defendant Joseph Wolowicz (“Wolowicz” or “Officer Wolowicz”) is a natural person

     who, at all times material to the complaint, was employed as a police officer by the

     WSPD. Officer Wolowicz was on-duty the night of the incident described below and

     acting in his official capacity as a police officer. At all times material to the complaint,

     Defendant Wolowicz was acting under color of law and within the scope of his

     employment. He is being sued in his individual capacity.

5.   Defendant Joseph Casey (“Casey” or “Officer Casey”) is a natural person who, at all

     times material to the complaint, was employed as a police officer by the. Officer Casey

     was on-duty the night of the incident described below and acting in his official capacity

     as a police officer. At all times material to the complaint, Defendant Casey was acting

     under color of law and within the scope of his employment. He is being sued in his

     individual capacity.

6.   Defendant Nathan O’Brien (“O’Brien” or “Officer O’Brien”) is a natural person who, at

     all times material to the complaint, was employed as a police officer by the WSPD.

     Officer O’Brien was on-duty the night of the incident described below and acting in his

     official capacity as a police officer. At all times material to the complaint, Defendant

     O’Brien was acting under color of law and within the scope of his employment. He is

     being sued in his individual capacity.




                                               2
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 3 of 19




7.    Defendant Adam Polastry (“Polastry” or “Sergeant Polastry”) is a natural person who, at

      all times material to the complaint, was employed as a Sergeant by the WSPD. Sergeant

      Polastry was on-duty the night of the incident described below and acting in his official

      capacity as a police officer. At all times material to the complaint, Defendant Polastry

      was acting under color of law and within the scope of his employment. He is being sued

      in his individual capacity.

8.    Defendant Ronald Campurciani (“Campurciani” or “Chief Campurciani”) is a natural

      person who, at all times material to the complaint, was employed by the City and served

      as the Chief of the WSPD. At all times material to the complaint, Defendant

      Campurciani was acting under color of law and within the scope of his employment. He

      is being sued in his individual capacity.

9.    Defendants John/Jane Does are natural persons who, at all times material to the

      complaint, were employed as police officers in the WSPD. Defendants John/Jane Does

      were on-duty the night of the incident described below and acting in their official

      capacities as police officers. At all times material to the complaint, Defendants John/Jane

      Does were acting under color of law and within the scope of their employment. They are

      being sued in their individual capacities.

10.   At all times material to the complaint, the individual Defendants were acting as

      employees, agents, or servants of the City.

11.   At all times material to in the complaint, the individual Defendants were acting under

      color of state law.

12.   At all times material to the complaint, the individual Defendants were engaged in a joint

      venture.



                                                   3
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 4 of 19




13.   At all times material to in the complaint, the individual Defendants were acting in concert

      in their conduct and communications concerning Mr. Hollins.

14.   Defendant Massachusetts Interlocal Insurance Association (“MIIA”) is a self-insurance

      group that, at all times material to the complaint, engaged in trade or commerce in

      Massachusetts and provided liability insurance to the City and to the individual

      Defendants, to cover their conduct as alleged in the complaint.

                                   JURISDICTION AND VENUE

15.   This court has jurisdiction over this action pursuant to 42 U.S.C. § 1983, which confers

      on the district court jurisdiction over all civil actions arising from violations of rights

      guaranteed by, inter alia, the Fourth, Fifth and Fourteenth Amendments to the United

      States Constitution.

16.   This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

      and 1343, which confer on the district court jurisdiction over all civil actions arising

      under the Constitution, laws, and treaties of the United States.

17.   This court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

      Plaintiff’s state law claims.

18.   Venue is proper pursuant to 28 U.S.C. § 1391(b), as the events giving rise to this action

      occurred in this district.

                                   FACTUAL ALLEGATIONS

19.   In the early morning hours of April 23, 2017, Mr. Hollins, an African-American, was

      driving his late-model Lexus sedan on Memorial Avenue in West Springfield,

      Massachusetts.




                                                 4
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 5 of 19




20.   At divers times on the same date, Mr. Hollins’ vehicle was being followed or pursued by

      West Springfield Police Officers, including but not limited to Defendants Sudnick,

      Wolowicz, Casey, and O’Brien.

21.   Mr. Hollins drove to visit a friend who resided in the Wentworth Estates Condominiums

      in West Springfield, Massachusetts.

22.   Upon arriving at the Wentworth Estates Condominiums, Mr. Hollins parked his vehicle

      along the side of Cold Spring Avenue near his friend’s condominium.

23.   After Mr. Hollins parked his vehicle, a WSPD officer pulled up near his vehicle, exited

      his cruiser with his firearm drawn and approached Mr. Hollins’ vehicle while shining his

      cruiser’s overhead lights onto Mr. Hollins’ vehicle and simultaneously shining his

      flashlight on Mr. Hollins as he was seated in the driver’s seat.

24.   In fear for his safety, Mr. Hollins backed his vehicle away from the direction the officer

      was approaching, down the street to a corner of Cold Spring Avenue.

25.   As Mr. Hollins was backing his vehicle around a corner of Cold Spring Avenue and away

      from the officer, Defendant O’Brien purposefully crashed his cruiser into Mr. Hollins’

      vehicle.

26.   Once Mr. Hollins’ vehicle came to a stop after the collision, multiple police officers,

      including but not limited to Defendants Sudnick, Wolowicz, Casey, O’Brien, and

      John/Jane Does, positioned their cruisers so as to block Mr. Hollins’ vehicle, and they

      drew their firearms and approached Mr. Hollins’ vehicle.

27.   While Mr. Hollins’ vehicle was stopped, one or more officers fired at Mr. Hollins and his

      vehicle. Feeling his life and freedom threatened by the conduct of multiple police




                                                5
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 6 of 19




      officers and by the position of multiple cruisers, Mr. Hollins attempted to drive away as

      several officers continued to fire their guns at him while he was unarmed.

28.   After the initial encounter during which police officers fired their guns at Mr. Hollins

      multiple times, Defendant Polastry exchanged his firearm with Defendant Sudnick’s.

29.   When the police officers and cruisers were no longer in his sight, Mr. Hollins parked his

      vehicle several streets away from the encounter with the WSPD officers.

30.   Knowing the police were in pursuit and still fearing for his life because he had been shot

      at and his vehicle had been struck by bullets and cruisers multiple times, Mr. Hollins

      exited his vehicle and ran, unarmed, from the vehicle and from the pursuit by police

      officers.

31.   Mr. Hollins ran to his friend’s condominium within the Wentworth Estates complex. His

      friend was not home, so Mr. Hollins hid in a nearby stairwell, still fearing for his life.

32.   WSPD officers, including but not limited to Defendant Sudnick, combed the area and

      tracked Mr. Hollins down in a stairwell area near his friend’s condominium and opened

      fire on him. Injured from the gunshot wound and unarmed, Mr. Hollins fled the stairwell

      area, believing he was about to be killed.

33.   As Mr. Hollins ran away from the officers, the officers and others continued to fire their

      guns at him. After running a short distance, Mr. Hollins stopped, realizing he was

      surrounded, and raised both his arms with the front of his body facing a shed within the

      condominium complex; then, acting more like vigilantes in the Wild West than police,

      multiple WSPD officers, including but not limited to Defendants Sudnick, Wolowicz,

      Casey, O’Brien, and John/Jane Does, opened fired and shot Mr. Hollins twice while he




                                                6
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 7 of 19




      was stopped, surrendering with both his arms raised, unarmed, and posing no threat to

      anyone.

34. After Mr. Hollins had suffered multiple gunshot wounds, WSPD officers, including but

      not limited to Defendants, Sudnick, Wolowicz, Casey, and John/Jane Does, tackled him

      to the ground, flipped him onto his stomach, handcuffed him, and dragged him away

      from the shed area toward a parking lot area.

35.   The police observed that Mr. Hollins had sustained multiple gunshot wounds and was

      bleeding profusely from multiple areas.

36.   At all times material to the complaint, Mr. Hollins was unarmed, and he was not holding

      or carrying any object in his hands that reasonable police officers would perceive as a

      firearm or other dangerous weapon.

37.   At no time material to the complaint did Mr. Hollins handle, brandish, or wield a firearm.

38.   The Massachusetts State Police recovered some thirty (30) bullet casings that had been

      discharged by WSPD officers for the purpose of shooting Mr. Hollins.

39.   Among the casings recovered were those matching the firearms carried or used by

      Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does.

40.   Mr. Hollins was transported to Baystate Medical Center for treatment of his life-

      threatening injuries.

41.   At least three bullets had penetrated Mr. Hollins, one in each shoulder and one in his

      upper left thigh.

42.   Among many other injuries and complications from the police shooting, Mr. Hollins

      suffered comminuted fractures of his femur (thigh bone) and scapula (shoulder bone).




                                                7
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 8 of 19




43.   Mr. Hollins continually underwent and suffered through numerous surgeries, procedures,

      infections and myriad other complications, and lengthy in-patient admissions for over a

      year after the police shooting.

44.   Mr. Hollins is permanently scarred and impaired, physically and emotionally, as a result

      of the police shooting.

45.   As of September 12, 2019, Mr. Hollins had incurred in excess of $213,000 in medical

      bills, and he will continue to incur medical expenses.

46.   As of September 12, 2019, Mr. Hollins had incurred lost income in excess of $250,000,

      and his future earning capacity is diminished permanently.

47.   As of September 12, 2019, Mr. Hollins had incurred so-called “general” damages of

      several million dollars, comprised of scarring and disfigurement, loss of function and

      mobility, pain and suffering, disruption of daily activities, and loss of enjoyment of life.

48.   On December 28, 2018, Mr. Hollins served the Defendants with a presentment letter,

      pursuant to the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258, § 4, by and

      through the West Springfield Chief of Police and the West Springfield Mayor. The City,

      the Mayor and the Chief of Police acknowledged receipt of the presentment letter through

      their insurer, MIIA.

49.   On or about January 7, 2019, MIIA contacted counsel for Mr. Hollins, evidently in

      response to the presentment letter dated December 28, 2018.

50.   MIIA insures all the individual Defendants and the City, providing law enforcement

      liability protection for the claims asserted by Mr. Hollins and arising out of the incident

      on April 23, 2017.




                                                8
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 9 of 19




51.   Beginning on or about April 23, 2017, MIIA had a duty to conduct a reasonable

      investigation into the events surrounding the shooting of Mr. Hollins by the individual

      Defendants.

52.   MIIA’s duties to investigate included, but were not limited to, interviewing its insureds,

      including the individual Defendants and City Officials, interviewing witnesses, and

      obtaining relevant documents and other information.

53.   Two years later, on April 26, 2019, a senior claims representative employed by MIIA

      wrote to counsel for Mr. Hollins: “As I said, this is a matter I would like to resolve [viz.

      settle]. Please forward to my attention the medical information you have so I may review

      the matter.”

54.   Upon information and belief, as of May 2019, more than two years after the shooting,

      neither MIIA nor anyone in its behalf had interviewed or taken statements from

      Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, or Campurciani, all of whom

      MIIA insured in connection with the shooting.

55.   On September 12, 2019, Mr. Hollins, through counsel, sent a twelve-page letter to MIIA,

      the Mayor, and the Police Chief, demanding to settle his claims for $4,000,000.

56.   Having received no response to his demand letter dated September 12, 2019, Mr. Hollins

      (through counsel) sent a letter to MIIA ON January 30, 2020, demanding relief pursuant

      to Mass. Gen. Laws ch. 93A and 176D.

57.   The next day, January 31, 2020, MIIA and the City, through their joint counsel,

      responded to Mr. Hollins’ demand letter sent over four and one-half months earlier.

58.   On February 28, 2020, counsel for MIIA sent counsel for Mr. Hollins a letter, which

      included no settlement offer, in response to the letter referred to in paragraph 56.



                                                9
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 10 of 19




59.   As of April 15, 2020, MIIA has made no offer to settle the claims by Mr. Hollins against

      its insureds.

      COUNT I – Violations of 42 U.S.C. § 1983 and Mass. Gen. Laws ch. 12, § 11H
                                Use of Excessive Force
        (Defendants Sudnick, Wolowicz, Casey, O’Brien, and John/Jane Does)

60.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1 – 59.

61.   At all times material to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does were acting under color of state law in in their capacity as

      WSPD officers.

62.   At all times material to the complaint, Mr. Hollins had a clearly established constitutional

      rights under the United States Constitution and under the Massachusetts Declaration of

      Rights, to be secure in his person from the use of excessive force.

63.   Any reasonable police officer knew or should have known that the use of deadly force

      against an unarmed, fleeing suspect is excessive and unconstitutional.

64.   The force used by the Defendants was likely to lead to severe injuries and death, and it

      did in fact lead to severe, unnecessary and unjustified injuries: multiple life-threatening

      gunshot wounds.

65.   As a direct and proximate result of the Defendants’ use of excessive and deadly force,

      Mr. Hollins has suffered and will continue to suffer severe pain of body and anguish of

      mind, has suffered and will continue to suffer lost earnings and earning capacity, has

      incurred and will continue to incur medical bills for reasonable and necessary medical

      treatment, has suffered a disruption in his daily activities and a diminished quality of life,

      and has suffered and will continue to suffer scarring, disfigurement, loss of function,

      disability, impairment, and other damages.



                                                10
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 11 of 19




                    COUNT II- VIOLATION OF 42 U.S.C. § 1983
          (Chief Campurciani, Sergeant Polastry, John/Jane Does, and The City)

66.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-65.

67.   At all times material to the complaint, Defendant Campurciani was acting under color of

      state law in his capacity as Chief of the WSPD and as a supervisor of the other individual

      Defendants.

68.   At all times material to the complaint, Defendant Sergeant Polastry was acting under

      color of state law in his capacity as a WSPD Sergeant and as a supervisor of the

      individual Defendants.

69.   At all time material to the complaint, Defendant John/Jane Does were acting under color

      of state law as WSPD officers and as supervisors of the individual Defendants.

70.   Defendants Chief Campurciani, Sergeant Polastry, John/Jane Does, and the City were

      responsible for implementing reasonable standards, policies, and procedures for hiring

      police officers qualified to serve; reasonable standards, policies, and procedures

      regarding the training and supervision of the City’s police officers; reasonable standards,

      policies, and procedures regarding traffic stops and arrests; and reasonable standards,

      policies, and procedures regarding the use of force and the degree of force considered

      reasonable.

71.   Defendants Chief Campurciani, Sergeant Polastry, John/Jane Does, and the City violated

      the constitutional and civil rights of Mr. Hollins and violated the provisions of 42 U.S.C.

      § 1983, by failing to establish and implement reasonable standards, policies and

      procedures for hiring police officers qualified to serve; reasonable standards, policies,

      and procedures regarding the training and supervision of the City’s police officers;

      reasonable standards, policies, and procedures regarding traffic stops and arrests; and

                                               11
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 12 of 19




      reasonable standards, policies, and procedures regarding the use of force and the degree

      of force considered reasonable.

72.   Defendants Chief Campurciani, Sergeant Polastry, John/Jane Does, and the City were

      responsible for providing adequate training and supervision to City employees, including

      Defendants Casey, Wolowicz, Sudnick, O’Brien and John/Jane Does, concerning their

      treatment of persons such as Mr. Hollins.

73.   Defendants Chief Campurciani, Sergeant Polastry, John/Jane Does, and the City were

      deliberately indifferent to Mr. Hollins’ constitutional and civil rights, by providing

      inadequate training, failing to provide adequate or any supervision, and failing to

      implement policies and procedures to protect Mr. Hollins’ safety and his constitutional

      and civil rights.

74.   By their action and inaction, these Defendants demonstrated callous indifference to the

      constitutional and civil rights of Mr. Hollins.

75.   By not properly training, or supervising City employees, including the individual

      Defendants, Chief Campurciani, Sergeant Polastry, John/Jane Does, and the City violated

      Mr. Hollins’ constitutional and civil rights.

76.   The shooting and arrest of Mr. Hollins and the use of otherwise excessive force against

      Mr. Hollins, all in violation of Mr. Hollins’ constitutional and civil rights, resulted

      directly and proximately from the conduct or inaction of Defendants Chief Campurciani,

      Sergeant Polastry, John/Jane Does, and the City.

77.   As a direct and proximate result of the wrongful conduct of Defendants Chief

      Campurciani, Sergeant Polastry, John/Jane Does, and the City, Mr. Hollins has suffered

      and will continue to suffer severe pain of body and anguish of mind, has suffered and will



                                                12
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 13 of 19




      continue to suffer lost earnings and earning capacity, has incurred and will continue to

      incur medical bills for reasonable and necessary medical treatment, has suffered a

      disruption in his daily activities and a diminished quality of life, and has suffered and will

      continue to suffer scarring, disfigurement, loss of function, disability, impairment, and

      other damages.


             COUNT III – Violation of Mass. Gen. Laws ch. 12, §§ 11H and 11I
            (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does)

78.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-77.

79.   At all times material to the complaint, Mr. Hollins had a clearly established constitutional

      right, pursuant to the Fourth and Fourteenth Amendments of the United States

      Constitution, and to the Massachusetts Declaration of Rights, to be free from

      unreasonable use of force.

80.   Any reasonable police officer knew or should have known of these rights, as they were

      clearly established at that time.

81.   At all times material to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      and John/Jane Does were acting under color of state law in their capacities as police

      officers, and their acts were conducted within their official duties and employment.

82.   At all times material to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does, were acting pursuant to municipal custom, policy,

      decision, ordinance, habit, usage, or practice.

83.   Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does, by

      threats, intimidation, or coercion, interfered with Mr. Hollins’ exercise and enjoyment of




                                               13
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 14 of 19




      his rights secured by the Constitution or laws of the United States and of the

      Commonwealth of Massachusetts.

84.   As a direct and proximate result of the conduct of Defendants Sudnick, Wolowicz, Casey,

      O’Brien, Polastry, and John/Jane Does, Mr. Hollins has suffered and will continue to

      suffer severe pain of body and anguish of mind, has suffered and will continue to suffer

      lost earnings and earning capacity, has incurred and will continue to incur medical bills

      for reasonable and necessary medical treatment, suffered a disruption in his daily

      activities and a diminished quality of life, and has suffered and will continue to suffer

      scarring, disfigurement, loss of function, disability, impairment, and other damages.

           COUNT IV – Violation of Mass. Gen. Laws ch. 12, §§ 11H and 11I
        (Chief Campurciani, Sergeant Polastry, and The City of West Springfield)

85.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-84.

86.   At all times material to the complaint, Mr. Hollins had a clearly established constitutional

      right, pursuant to the Fourth and Fourteenth Amendments of the United States

      Constitution and to the Massachusetts Declaration of Rights, to be free from

      unreasonable use of force.

87.   Any reasonable police officer knew or should have known of these rights, as they were

      clearly established at that time.

88.   At all times material to the complaint, Defendants Chief Campurciani, Sergeant Polastry,

      and the City were acting under color of state law.

89.   At all times material to the complaint, Defendants Chief Campurciani, Sergeant Polastry,

      and the City established, implemented and followed municipal customs, policies,

      procedure, practices, decisions, ordinances, habits, and usage concerning the hiring,

      training and supervision of the City’s police officers; concerning the methods by which

                                               14
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 15 of 19




      traffic stops and arrests should be effectuated; and concerning when and the degree to

      which force may be used.

90.   Defendants Chief Campurciani, Sergeant Polastry, and the City owed a duty to Mr.

      Hollins to implement reasonable standards, policies, and procedures for hiring police

      officers qualified to serve; reasonable standards, policies, and procedures regarding the

      training and supervision of the City’s police officers; reasonable standards, policies, and

      procedures regarding traffic stops and arrests; and reasonable standards, policies, and

      procedures regarding the use of force and the degree of force considered reasonable.

91.   As a direct and proximate result of the conduct of Defendants Chief Campurciani,

      Sergeant Polastry, and the City, Mr. Hollins has suffered and will continue to suffer

      severe pain of body and anguish of mind, has suffered and will continue to suffer lost

      earnings and earning capacity, has incurred and will continue to incur medical bills for

      reasonable and necessary medical treatment, suffered a disruption in his daily activities

      and a diminished quality of life, and has suffered and will continue to suffer scarring,

      disfigurement, loss of function, disability, impairment, and other damages.

                           COUNT V – Assault and Battery
            (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does)

92.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-91.

93.   Without legal justification or excuse, bullets from firearms possessed or discharged by

      Defendants Sudnick, Wolowicz, Casey, Polastry, or John/Jane Does struck Mr. Hollins.

94.   Without legal justification or excuse, Defendant O’Brien intentionally or negligently

      crashed his cruiser into Mr. Hollins’ vehicle.




                                               15
       Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 16 of 19




95.   Without legal justification or excuse, after Mr. Hollins suffered multiple gunshot wounds,

      WSPD officers tackled him to the ground, flipped him onto his stomach, handcuffed him,

      and dragged him on the ground.

96.   To the extent the individual Defendants were justified in assaulting or coming into

      contact with Mr. Hollins, the degree of force used was excessive, unjustified, and

      unreasonable.

97.   Mr. Hollins did not consent to being assaulted or coming into contact with the individual

      Defendants.

98.   As a direct and proximate result of the wrongful conduct of Defendants Sudnick,

      Wolowicz, Casey, O’Brien, Polastry and John/Jane Does, Mr. Hollins has suffered and

      will continue to suffer severe pain of body and anguish of mind, has suffered and will

      continue to suffer lost earnings and earning capacity, has incurred and will continue to

      incur medical bills for reasonable and necessary medical treatment, lost his privilege to

      operate a motor vehicle, suffered a disruption in his daily activities and a diminished

      quality of life, and has suffered and will continue to suffer scarring, disfigurement, loss of

      function, disability, impairment, and other damages.

                         COUNT VI– Massachusetts Tort Claims Act
                           Mass. Gen. Laws ch. 258, §§ 2 and 4
                             (The City of West Springfield)

99.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-98.

100. At all times material to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does were acting in the course and scope of their employment as

      police officers for the City.




                                               16
      Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 17 of 19




101. At all times material to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

     Polastry, and John/Jane Does owed a duty to Mr. Hollins to insure he was not harmed or

     injured while being taken into custody and while he was in custody.

102. Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does breached

     their duties of care to Mr. Hollins, by using excessive force that resulted in severe injuries

     to Mr. Hollins.

103. As a direct and proximate result of the breaches of duties of care by Defendants Sudnick,

     Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does, for which the City is legally

     responsible or liable, Mr. Hollins has suffered and will continue to suffer severe pain of

     body and anguish of mind, has suffered and will continue to suffer lost earnings and

     earning capacity, has incurred and will continue to incur medical bills for reasonable and

     necessary medical treatment, suffered a disruption in his daily activities and a diminished

     quality of life, and has suffered and will continue to suffer scarring, disfigurement, loss of

     function, disability, impairment, and other damages.

       COUNT VII – Intentional and/or Negligent Infliction of Emotional Distress
        (Sudnick, Wolowicz, Casey, O’Brien, Polastry, John/Jane Does, the City)

104. Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-103.

105. At all times material to the complaint, the individual Defendants intentionally or

     negligently caused Mr. Hollins severe emotional distress by their actions.

106. The conduct by the individual Defendants, for which the City is legally responsible or

     liable, was extreme, outrageous, beyond the bounds of decency, and likely to result in

     severe emotional distress to Mr. Hollins, which Mr. Hollins did in fact suffer.




                                              17
        Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 18 of 19




 107. As a direct and proximate result of the conduct of the individual Defendants, for which

       the City is legally responsible or liable, Mr. Hollins suffered great pain of mind and body

       and was otherwise damaged.

               COUNT VIII – Unfair or Deceptive Claim Settlement Practices
                            Mass. Gen. Law. chs. 93A, 176D
                   (Massachusetts Interlocal Insurance Association)

 108. Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-107.

 109. In violation of Massachusetts General Laws Chapter 176D, section 3(9) and,

       consequently, of Chapter 93A, section 9, MIIA, by inter alia: failing reasonably and

       promptly to investigate the events relevant to the claims by Mr. Hollins; failing to

       acknowledge and act reasonably promptly upon communications concerning the claims

       by Mr. Hollins; and failing to effectuate a prompt, fair and equitable settlement of the

       claims by Mr. Hollins, in which liability is reasonably clear; failing to inform its insureds,

       the Defendants, of the inherent conflict between it and them; failing to inform its insureds

       of the inherent conflict among them and of each of their rights to be represented by

       separate, independent counsel; and failing to inform its insureds of the possibility of a

       judgment in excess of the policy limits or otherwise not covered by the policy.

 110. As a result of the unfair or deceptive claim settlement practices by MIIA, Mr. Hollins has

       sustained monetary damages and incurred attorney’s fees and costs.

       WHEREFORE, Mr. Hollins requests that this Court enter judgment in his favor and

against the Defendants, jointly and severally, on all counts of the complaint, and award him:

       A. compensatory damages;

       B. punitive damages;

       C. double or treble damages in Count VIII;



                                                18
      Case 3:20-cv-10628-MGM Document 6 Filed 04/17/20 Page 19 of 19




     D. interest and costs;

     E. attorneys’ fees; and

     F. such other relief as the Court deems just and equitable.

                               DEMAND FOR JURY TRIAL


     Mr. Hollins demands a trial by jury.

                                            Respectfully submitted,

                                            The Plaintiff, Jeremy Hollins,
                                            By and through his attorneys,
Dated: April 17, 2020
                                            /s/ Michael J. Grace
                                            Raipher D. Pellegrino, BBO # 560614
                                            E-mail: rdp@raipher.com
                                            265 State Street
                                            Springfield, MA 01103
                                            Michael J. Grace, BBO # 205875
                                            E-mail: mjg@raipher.com
                                            RAIPHER, P.C.
                                            100 Cambridge Street, 14th Floor
                                            Boston, MA 02114
                                            Tel. No.: (617)904-7778
                                            Fax. No.: (857)214-4801




                                              19
